Title: To Alexander Hamilton from Adam Hoops, 7 June 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Fort Jay 7 June 1799
          
          Mary McGregor represents. That her husband (a Soldier in Capt Freemans company) was wounded during the revolutionary war—That he is now over fifty years of age. That she has a son of ten years old an incurable cripple — that separated from her husband she would find it extremely difficult to maintain herself & son—she requests That in consideration of these circumstances her husband may be permitted to remain & do garrison duty either here or at west point—or that he may be discharged.
          With great respect I am sir yr Mo Ob svt.
          
            A Hoops Mt
          
          General Hamilton
        